DETAILED ACTION
Claims 1-23 and 25 are pending.

Allowable Subject Matter
Claims 1-23 and 25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:
(Claim 1) - "depicting a bar chart in a respective state range, in which bar chart a first bar and a second bar of the bar chart belong to each second state variable, wherein the length of the first bar represents the number of first state vectors or an occurrence time period, derived from the operating times of the first state vectors, for the number of first state vectors, wherein the first state vectors are all state vectors that are assigned to the respective state range and contain the respective second state variable or are all state vectors that are assigned to the respective state range and contain the respective second state variable and for which the state value of the respective second state variable also meets the threshold value criterion; the length of the second bar represents the number of second state vectors or an occurrence time period, derived from the operating times of the second state vectors, for the number of second state vectors, wherein the second state vectors are all state vectors that are assigned to the respective state range and contain the 16/771,7512respective second state variable and for which the state value of the second state variable also does not meet the threshold value criterion ", and


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119